Exhibit 10.1



 

Cooperation Agreement

on Transfer of Source Plasma and Plasma Ingredients I+II+III Sediments

for Producing Blood Products

(Summary translation)

 

 

This Agreement is entered into in the city of Beijing on September 30, 2014 by
and between:

 

Party A (Supplier): Xinjiang Deyuan Bioengineering Co., Ltd.

 

Party B (Receiver): Guizhou Taibang Biological Products Co., Ltd.

 

WHEREAS:

 

1.  Both parties are established in good standing under the laws of the People’s
Republic of China (the “PRC”);

 

2.  Party A has certain source plasma inventory for producing blood products
(the “Source Plasma”) and plasma ingredients I+II+III sediments (the
“Ingredients”, which can be used to produce human immunoglobulin (PH4) for
intravenous injection). Party A has not obtained the drug registration number
for producing human immunoglobulin (PH4), and the newly-built blood products
workshop has not been certified by 2010 GMP. Party A intends to provide the
Source Plasma and the Ingredients which meet the regulatory requirements to
Party B for producing blood products. Both parties shall work together to obtain
all the regulatory approvals from the relevant governmental agencies, including
without limitation, China Food and Drug Administration (the “Administration”).

 

NOW, THEREFORE, in consideration of the premises set forth above, according to
the relevant laws and regulations such as the Contract Law of the PRC and after
adequate and friendly negotiations, the Parties hereto agree as follows:

 

Section 1 Subject for Cooperation

 

The quality of Party A’s Source Plasma and Ingredients shall be in compliance
with the relevant requirements such as the Pharmacopoeia of the PRC, the quality
management regulations on plasma stations, the technical operational rules of
plasma stations, the management technical guidelines for the quarantine period
of Source Plasma, and the relevant requirements for batch release management.
The actual amount of plasma transferred shall undergo final inspection by Party
B and meet the production requirements.

 

Section 2 Cooperation Plan

 

1.  Both parties shall make joint efforts to obtain all the relevant government
approvals for transferring the Source Plasma and the Ingredients.

 



 

 

 

2.  After having obtained approvals from the Administration (the “Administration
Approval”), Party A shall provide Party B with the Source Plasma and the
Ingredients as approved by the Administration.

 

3.  If the quality of the Source Plasma and the Ingredients meets the production
requirements after inspection by Party B, both parties agree to settle the
payments at the following unit prices:

 

(1)  Unit price of the Source Plasma (tax included) is RMB1.15 million/tonne

 

(2)  Unit price of the Ingredients (tax included) is RMB500,000/tonne (plasma
equivalent)

 

Section 3 Delivery and Transportation

 

1.  After having obtained the Administration Approval, both parties shall
negotiate the details of delivery within ten (10) business days, and determine
in writing, among other things, the content and timing of the initial inspection
of goods, duration of transport, destination, frequency of transport and
conditions for transport.

 

2.  Party B shall conduct the initial inspection for the Source Plasma and the
Ingredients on the premises of Party A. If the Source Plasma and the Ingredients
meet the requirements after such inspection, Party A shall be responsible for
transporting such Source Plasma and Ingredients to the address of Party B in a
condition suitable for transportation of the Source Plasma and the Ingredients.
All the risks and fees for transportation before the delivery of the
above-mentioned goods to the address of Party B shall be borne by Party A.

 

Section 4 Inspection

 

1.  Both parties agree to conduct the inspection according to the application
documents submitted to the Administration for obtaining the Source Plasma and
the Ingredients hereunder.

 

2.  After obtaining the Administration Approval, Party B shall organize the
quality auditing staff to conduct the audit at the enterprise and plasma
stations of Party A according to the auditing plan.

 

3.  Both parties confirm that the inspection and acceptance of the Source Plasma
relies on the information, plasma samples and active cooperation provided by
Party A. If the inspection and acceptance by Party B is in error due to the
fault of Party A, the inspection and acceptance by Party B shall not relieve
Party A from the liabilities for quality defects of the Source Plasma, which
shall be reported to the competent local provincial government department. Party
A shall be liable for any third-party damages, compensation claims or
administrative penalty resulting from the quality defects of the Source Plasma.
Under such circumstances, if Party B makes payment in advance, Party A shall
indemnify and hold Party B harmless against all such payments.

 

4.  According to the quality standard approved by the Administration, the
inspection staff from both parties shall confirm the inspection method for the
Ingredients.

 

5.  Party B shall inspect the Source Plasma and the Ingredients delivered to the
site of Party B according to the inspection rules. If both parties are in
disagreement with the results of such inspection, they may apply for a qualified
third-party inspection.

 



-2-

 

 

6.  Both parties confirm that Party A shall be liable for all financial losses
incurred by Party B due to prohibition by the relevant regulatory agencies on
production, batch-approval or sales as a result of the incompliance by Party A
during its collection of the Source Plasma and the Ingredients.

 

Section 5 Deposit and Payment Method

 

1.  Deposit

 

Within two (2) business days after signing this Agreement, Party B shall pay
RMB10 million as the deposit to the joint account established by Party A (the
“Joint Account”).

 

2.  Payment Method

 

(1)  After inspection and acceptance by Party B of the Source Plasma and the
Ingredients on the premises of Party A, Party B shall transfer to the Joint
Account the payment in an amount calculated based on RMB700,000/tonne for the
Source Plasma and RMB500,000/tonne (plasma equivalent) for the Ingredients minus
the deposit of RMB10 million (the “Payment”).

 

(2)  After delivery by Party A to the address of Party B and acceptance after
inspection by Party B of the Source Plasma and the Ingredients, Party B shall
wire the Payment from the Joint Account to another account of Party A.

 

(3)  Party B shall pay the shortfall of RMB450,000/tonne (calculated as the
between the unit price of Source Plasma of RMB1.15 million/tonne and the
actually paid price of RMB700,000/tonne) based on the actually approved quantity
to a bank account designated by Party A within ten (10) business days after
obtaining the batch-approval for a certain batch of finished products.

 

(4)  Party B shall put to production the Source Plasma that meets its production
requirements on a priority basis and covenant to complete such productions and
obtain the batch-approval for the finished products by June 30, 2015. Unless the
failure to obtain the batch-approval is due to the fault of Party A, if Party B
fails to complete the production and obtain the batch-approval for the finished
products by June 30, 2015, Party B shall pay to Party A by July 10, 2015 the
remaining balance for the Source Plasma that meets production requirements.

 

Section 6 Liabilities

 

1.  If any party breaches this Agreement, the non-breaching party shall have the
right to request the breaching party to specifically perform its obligations
under this Agreement and the breaching party shall be liable for all the loss
incurred.

 

2.  Following the Administration Approval, if Party A refuses or delays to
perform this Agreement and fails to rectify within seven (7) days upon written
notice by Party B, Party A shall pay Party B an amount equal to the deposit
multiplied by two and Party B shall be entitled to terminate this Agreement by
serving a written notice.

 



-3-

 

 

3.  Party A may retain the deposit paid by Party B if Party B refuses to accept
the Source Plasma and the Ingredients transferred by Party A without any
justifiable causes and fails to rectify within seven (7) days upon written
notice by Party A.

 

Section 7 Miscellaneous

 

1.  In addition to other requisite governmental approvals, this Agreement shall
be effective only upon the satisfaction of the following conditions:

 

(1)  The transfer of the Source Plasmas and the Ingredients shall be approved by
the Administration; and

 

(2)  The Administration Approval for the transfer of the Source Plasma between
Party A and Party B shall be obtained before October 31, 2014.

 

2.  If the Administration Approval has not been obtained before October 31,
2014, except by mutual agreement to extend this Agreement, Party A shall repay
the deposit to the account of Party B before November 5, 2014, and this
Agreement shall terminate accordingly. If Party A delays such repayment, Party A
shall pay a penalty in the amount of 0.3% of the overdue amount accrued on a
daily basis.

 

3.  All disputes in relation to this Agreement shall be governed by PRC laws.
Both parties shall settle disputes through friendly negotiations. If any dispute
cannot be settled within thirty (30) days through friendly negotiations, either
party shall submit the lawsuit to the People’s court in plaintiff’s
jurisdiction.

 

Section 8 This Agreement is made in four counterparts, and each party holds two.
Each counterpart has the same legal effect.

 

 

Party A: Xinjiang Deyuan Bioengineering Co., Ltd. (Seal)

 

Legal Representative or Authorized Representative (Signature): /s/ Lv Xianzhong

 

 

Party B: Guizhou Taibang Biological Products Co., Ltd. (Seal)

 

Legal Representative or Authorized Representative (Signature): /s/ Yang Gang

 

September 30, 2014

 



-4-

